7*1-/*
                                ELECTRONIC RECORD




COA #      02-15-00034-CR                        OFFENSE:        OTHER CRIMINAL


           Larry Gene Sewell v. The State of
STYLE:     Texas                                 COUNTY:         Tarrant

COA DISPOSITION:       DISMJR                    TRIAL COURT:    Criminal District Court No. 1


DATE: 05/21/2015                   Publish: NO   TC CASE #:      0248756D




                         IN THE COURT OF CRIMINAL APPEALS


          Larry Gene Sewell v. The State of
STYLE:    Texas                                       CCA#:
                                                                        7*1 •/**
           r Ass*/ o&Z-               Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE: _                                               SIGNED:                           PC:

JUDGE:                                                PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD